Case 1:20-cr-00066-IMK-MJA Document 40 Filed 01/27/21 Page 1 of 10 PageID #: 155



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 UNITED STATES OF AMERICA,

                   Plaintiff,

 v.                                       Civil Action No. 1:20CR66
                                                    (Judge Keeley)

 JAMES HARDESTY,

                   Defendants.

         MEMORANDUM OPINION AND ORDER ADOPTING R&R [DKT NO. 33],
      OVERRULING DEFENDANT’S OBJECTIONS [DKT. NO. 38], AND DENYING
               DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]

        This felon in possession case stems from an investigatory

 stop of James Hardesty (“Hardesty”) on Floral Avenue in Fairmont,

 West Virginia. Police Officer Justin Wheeler (“Officer Wheeler”)

 encountered Hardesty in response to a 911 call reporting that a

 man appeared to be under the influence of a controlled substance.

 While interacting with Hardesty, Officer Wheeler observed a large

 knife in a sheath attached to Hardesty’s belt. While attempting to

 remove the knife with Hardesty’s consent, Officer Wheeler saw a

 firearm in Hardesty’s jacket pocket. He then proceeded to handcuff

 Hardesty, retrieve the knife and firearm, and provide Hardesty’s

 personal information to the dispatcher. After he learned Hardesty

 was prohibited from possessing a firearm because of a prior felony

 conviction, Officer Wheeler arrested him.

        Pending is Hardesty’s motion to suppress the firearm, which

 he claims was obtained in violation of his Fourth Amendment rights,
Case 1:20-cr-00066-IMK-MJA Document 40 Filed 01/27/21 Page 2 of 10 PageID #: 156
 USA v. HARDESTY                                                            1:20CR66

       MEMORANDUM OPINION AND ORDER ADOPTING R&R [DKT NO. 33],
    OVERRULING DEFENDANT’S OBJECTIONS [DKT. NO. 38], AND DENYING
             DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 and his objection to the Report and Recommendation (“R&R”) by the

 Honorable    Michael      J.    Aloi,    United     States    Magistrate     Judge,

 recommending that Hardesty’s motion be denied. For the following

 reasons,    the   Court    ADOPTS       the   R&R   (Dkt.    No.   33),   OVERRULES

 Hardesty’s objections (Dkt. No. 38), and DENIES his motion to

 suppress (Dkt. No. 20).

                                   I.      BACKGROUND

    A. Procedural History

       On October 7, 2020, a grand jury sitting in the Northern

 District    of    West    Virginia      returned     a   one-count     indictment,

 charging    Hardesty     with    Unlawful      Possession     of   a   Firearm,   in

 violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Dkt. No. 3).

 After Hardesty moved to suppress the firearm, the Court referred

 the motion to Magistrate Judge Aloi for initial review (Dkt. Nos.

 20, 21). At an evidentiary hearing held on December 21, 2020,

 Magistrate Judge Aloi heard the testimony of Officer Wheeler and

 Hardesty (Dkt. No. 31). The facts adduced at this hearing are

 summarized fully in the R&R, and the Court has reviewed the

 evidence introduced during the hearing and the audio recording of

 the hearing.

    B. Report and Recommendation

       The R&R, dated December 30, 2020, characterizes the central

 question in this case as whether Officer Wheeler had a reasonable

                                               2
Case 1:20-cr-00066-IMK-MJA Document 40 Filed 01/27/21 Page 3 of 10 PageID #: 157
 USA v. HARDESTY                                                             1:20CR66

       MEMORANDUM OPINION AND ORDER ADOPTING R&R [DKT NO. 33],
    OVERRULING DEFENDANT’S OBJECTIONS [DKT. NO. 38], AND DENYING
             DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 suspicion to seize Hardesty (Dkt. No. 33 at 3). For two reasons,

 the R&R recommended that the Court deny Hardesty’s motion to

 suppress. First, it found the 911 call to be presumptively reliable

 and   credible    given   the    consistency        between   the    911   caller’s

 description of the situation and the facts observed by Officer

 Wheeler. Id. at 7-8. It also determined that Hardesty had failed

 to rebut this presumption. Id. Second, the R&R concluded that

 Officer Wheeler had a reasonable suspicion to detain Hardesty

 because, after arriving on the scene within minutes of being

 dispatched,      he   observed    a       person   matching   the    911   caller’s

 description behaving in a manner consistent with someone under the

 influence of drugs. Id. at 8-9.

    C. Hardesty’s Objections

       Hardesty raises two objections to the R&R. He first objects

 to its “imposition of a burden of a rebuttable presumption in this

 case” (Dkt. No. 38 at 2-3). He next objects to its finding of a

 reasonable suspicion justifying Hardesty’s seizure, arguing that

 the R&R does not indicate the type of criminal activity that was

 afoot, and that “Officer Wheeler knew nothing more than [that] he

 was dealing with someone dozing off and who might be having a

 medical    issue,     including       a    possible   overdose      due    to   legal

 substances.” Id. at 4-5 (emphasis in original).



                                                3
Case 1:20-cr-00066-IMK-MJA Document 40 Filed 01/27/21 Page 4 of 10 PageID #: 158
 USA v. HARDESTY                                                        1:20CR66

       MEMORANDUM OPINION AND ORDER ADOPTING R&R [DKT NO. 33],
    OVERRULING DEFENDANT’S OBJECTIONS [DKT. NO. 38], AND DENYING
             DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
    D. Government’s Response

       The Government contends the R&R correctly presumed that the

 911 call was reliable and credible because the caller identified

 herself to dispatch and Officer Wheeler was aware of her location.

 It also maintains that Officer Wheeler had a reasonable suspicion

 to seize Hardesty because his own observations corroborated the

 details described in the 911 call.

                           II.   STANDARD OF REVIEW

       When considering a magistrate judge’s R&R pursuant to 28

 U.S.C. § 636(b)(1), the Court must review de novo those portions

 to which an objection is timely made. Otherwise, the Court may

 adopt,    without    explanation,    any       of   the   magistrate   judge’s

 recommendations to which the defendant does not object. Camby v.

 Davis, 718 F.2d 198, 199 (4th Cir. 1983). Courts will uphold

 portions of a recommendation to which no objection has been made

 unless they are “clearly erroneous.” Diamond v. Colonial Life &

 Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                              III. APPLICABLE LAW

       The Fourth Amendment protects against unreasonable searches

 and seizures. U.S. Const. Amend. IV. Generally, a seizure occurs

 if a reasonable person would not feel free to leave. United States

 v. Weaver, 282 F.3d 302, 309 (4th Cir. 2002). This includes brief

 investigatory stops. Terry v. Ohio, 392 U.S. 1 (1968). However, an

                                            4
Case 1:20-cr-00066-IMK-MJA Document 40 Filed 01/27/21 Page 5 of 10 PageID #: 159
 USA v. HARDESTY                                                         1:20CR66

       MEMORANDUM OPINION AND ORDER ADOPTING R&R [DKT NO. 33],
    OVERRULING DEFENDANT’S OBJECTIONS [DKT. NO. 38], AND DENYING
             DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 investigatory stop is permissible if, at the time of the seizure,

 the   police    officer    has   a   reasonable    suspicion   that    criminal

 activity is afoot. Id. at 30. A reasonable suspicion requires some

 minimal level of objective justification for making a stop. United

 States v. Sokolow, 490 U.S. 1, 7 (1989).

       “In   making   reasonable-suspicion         determinations,      reviewing

 courts must look at the ‘totality of the circumstances’ for each

 case to see whether the detaining officer has a ‘particularized

 and objective basis’ for suspecting legal wrongdoing.” United

 States v. Arvizu, 534 U.S. 266, 273 (2002). A search or seizure

 without a reasonable suspicion triggers the “exclusionary rule,”

 which “forbids the use of improperly obtained evidence at trial.”

 Herring v. United States, 555 U.S. 135, 139 (2009).

                                   IV.    DISCUSSION

       After conducting a de novo review of the portions of the R&R

 to which Hardesty has objected, and following a review of the

 remaining portions for clear error, the Court concludes that, based

 on the totality of the circumstances, (1) Hardesty failed to rebut

 the presumption that the 911 call was reliable and credible; and

 (2)   Officer    Wheeler    had      a   reasonable   suspicion   to    justify

 Hardesty’s seizure, which led to the discovery of the firearm.




                                             5
Case 1:20-cr-00066-IMK-MJA Document 40 Filed 01/27/21 Page 6 of 10 PageID #: 160
 USA v. HARDESTY                                                       1:20CR66

       MEMORANDUM OPINION AND ORDER ADOPTING R&R [DKT NO. 33],
    OVERRULING DEFENDANT’S OBJECTIONS [DKT. NO. 38], AND DENYING
             DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
    A. The 911 Call Was Presumptively Reliable and Hardesty Failed
       to Rebut this presumption

       Hardesty contends that the 911 call which prompted Officer

 Wheeler    to   respond     to    Floral   Avenue   is   not   entitled   to   a

 presumption of reliability. He characterizes that call as an

 anonymous tip because the officer did not know the caller’s name

 or that she had provided identifying information to dispatch. He

 further avers that, while police officers may rely on citizen-

 informant tips in certain circumstances, such tips do not create

 a presumption of reasonable suspicion.

       “The degree to which the police may rely on a tip to establish

 reasonable      suspicion        depends   on   the      tipster's   veracity,

 reliability, and basis of knowledge.” United States v. Kehoe, 893

 F.3d 232, 238 (4th Cir. 2018) (citing Alabama v. White, 496 U.S.

 325, 328, (1990)). It is generally presumed that a “citizen-

 informant ... who discloses his or her identity and basis of

 knowledge to the police is both reliable and credible.” Id.

 Conversely, an anonymous tip “rarely demonstrates the informant’s

 basis of knowledge or contains sufficient indica of reliability”

 to justify an investigatory stop. Id.

       Here, the 911 caller disclosed her name and phone number to

 the dispatcher and indicated she was reporting the incident as she

 observed it unfolding before her (Dkt. No. 33 at 4). During the


                                             6
Case 1:20-cr-00066-IMK-MJA Document 40 Filed 01/27/21 Page 7 of 10 PageID #: 161
 USA v. HARDESTY                                                        1:20CR66

       MEMORANDUM OPINION AND ORDER ADOPTING R&R [DKT NO. 33],
    OVERRULING DEFENDANT’S OBJECTIONS [DKT. NO. 38], AND DENYING
             DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 call, she described the appearance, location, and behavior of the

 man later identified as Hardesty. Specifically, she described a

 white male with dark hair, a black jacket and blue jeans, and

 provided directions to his location. She then reported that he

 appeared to be overdosing or having a medical emergency. She stated

 the man had been on the ground but that, during the call, he was

 leaning against the building, flailing his head and arms around.

 As the R&R notes, nothing indicates that the call was disingenuous:

 “The caller was identifiable, appears to have been reliable, and

 responding to an objectively concerning scenario.” Id. at 7.

       Officer Wheeler’s own observations, moreover, confirmed the

 accuracy of the details reported in the 911 call, and established

 that the tip “was accurate, and verifiable, and precisely relayed

 what appeared to be an exigent situation” (Dkt. No. 33 at 7).

 Although the caller’s name was only known to the dispatcher,

 Officer Wheeler easily could have ascertained her identity and, in

 any case, was aware of her location and basis of knowledge. Id. at

 4; Kehoe, 893 F.3d at 239 (finding that a 911 caller was not

 anonymous because he provided his first name and phone number so

 that police could determine his identity). Therefore, this tip was

 presumptively     reliable    and      credible,   and   Officer   Wheeler   was

 entitled    to   rely   on   it   in    determining      whether   there   was   a

 reasonable suspicion to seize Hardesty.

                                             7
Case 1:20-cr-00066-IMK-MJA Document 40 Filed 01/27/21 Page 8 of 10 PageID #: 162
 USA v. HARDESTY                                                          1:20CR66

       MEMORANDUM OPINION AND ORDER ADOPTING R&R [DKT NO. 33],
    OVERRULING DEFENDANT’S OBJECTIONS [DKT. NO. 38], AND DENYING
             DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
       But even if the 911 call in this case had been anonymous, it

 contained sufficient information to raise a reasonable suspicion

 for   Hardesty’s    seizure.     Anonymous         information    can   justify   a

 seizure if it “exhibits sufficient indicia of reliability.” United

 States v. Elston, 479 F.3d 314, 318 (4th Cir. 2007) (internal

 citations omitted). Indicators of reliability include whether the

 informant provides details about the individual and the alleged

 criminal activity, denotes their basis of knowledge, or reports

 contemporaneous personal observations. Here, the caller described

 in detail all critical aspects of the incident based on her

 personal observations. Thus, even if considered an anonymous tip,

 the   call   contained    sufficient    indicators        of     reliability    and

 established a reasonable suspicion justifying Hardesty’s seizure.

       Because Hardesty did not rebut the presumptively reliable and

 credible 911 call, and because the call would have raised a

 reasonable suspicion even if not entitled to such presumption, the

 Court OVERRULES Hardesty’s first objection.

    B. Officer Wheeler had a Reasonable Suspicion to Detain Hardesty

       Hardesty also objects that Officer Wheeler did not have a

 reasonable suspicion to seize him without a warrant. To seize

 Hardesty,    Officer   Wheeler    needed       a    reasonable    suspicion    that

 Hardesty was publicly intoxicated. Terry, 392 U.S. at 30. The 911



                                            8
Case 1:20-cr-00066-IMK-MJA Document 40 Filed 01/27/21 Page 9 of 10 PageID #: 163
 USA v. HARDESTY                                                    1:20CR66

      MEMORANDUM OPINION AND ORDER ADOPTING R&R [DKT NO. 33],
   OVERRULING DEFENDANT’S OBJECTIONS [DKT. NO. 38], AND DENYING
            DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
 call, in combination with Officer Wheeler’s own observations,

 provided an objective justification for this reasonable suspicion.

       Officer Wheeler arrived at the described location within

 minutes of the 911 call, where he found Hardesty, who matched the

 caller’s description, behaving in a manner consistent with the

 caller’s report and consistent with a person under the influence

 of drugs or alcohol. (Dkt. No. 33 at 4). Hardesty was seated on a

 motorcycle with his eyes closed and his head bobbing up and down.

 Id. Hardesty did not respond to Officer Wheeler’s presence or

 questions until the officer “woke him up” by touching his shoulder.

 Id. Accordingly, Officer Wheeler’s interaction with Hardesty not

 only confirmed the 911 narrative but also provided a particularized

 and objective basis for suspecting Hardesty was intoxicated.

       Because Officer Wheeler had a reasonable suspicion to believe

 that Hardesty was publicly intoxicated, it is irrelevant that

 Hardesty did not possess any drugs or drug paraphernalia when

 arrested, or that he may have been under the influence of a legal

 substance. As the R&R observes, “it would have been surprising,

 and arguably irresponsible, for Officer Wheeler to do anything but

 detain Defendant in the fashion in which he did. Officer Wheeler

 responded in a manner consistent with his training, community

 expectations, common sense, and the law.” Id. at 8.



                                          9
Case 1:20-cr-00066-IMK-MJA Document 40 Filed 01/27/21 Page 10 of 10 PageID #: 164
  USA v. HARDESTY                                                    1:20CR66

        MEMORANDUM OPINION AND ORDER ADOPTING R&R [DKT NO. 33],
     OVERRULING DEFENDANT’S OBJECTIONS [DKT. NO. 38], AND DENYING
              DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 20]
        Therefore, the Court OVERRULES Hardesty’s second objection.

  And because Officer Wheeler had a reasonable suspicion to detain

  Hardesty,    his   discovery    of   a    visible     firearm   during   the

  investigatory stop was not unlawful.1 Thus, the exclusionary rule

  does not apply, and the firearm should not be suppressed.

                                 V.    CONCLUSION

        For the reasons discussed, the Court:

        (1)   OVERRULES Hardesty’s objections to the R&R (Dkt. No.

              38);

        (2)   ADOPTS the R&R in full (Dkt. No. 33); and

        (3)   DENIES Hardesty’s motion to suppress (Dkt. No. 20).

        It is so ORDERED.

        The Clerk SHALL transmit copies of this Order to counsel of

  record and all appropriate agencies.

  DATED: January 25, 2021.

                                                /s/ Irene M. Keeley
                                                IRENE M. KEELEY
                                                UNITED STATES DISTRICT JUDGE



        1
         Officer Wheeler could also have lawfully searched Hardesty
  for weapons. If a police officer conducting an investigatory stop
  has a reasonable suspicion that the person may be armed and
  dangerous, he may perform a pat-down to search for weapons. Terry,
  392 U.S. at 30. Here, Officer Wheeler knew that Hardesty was armed
  when he saw the knife at Hardesty’s waist. He therefore could have
  lawfully searched for additional weapons. This search was
  unnecessary, however, as the firearm was visible during Officer
  Wheeler and Hardesty’s interaction.
                                           10
